t c memo united_states tax_court isabelle bichindaritz petitioner v commissioner of internal revenue respondent docket no filed date scott a schumacher for petitioner catherine l campbell for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for after petitioner’s concession the issues for decision are whether petitioner may deduct for dollar_figure that she paid to a french retirement_plan and real_estate_taxes we hold that she may not unless otherwise stated section references are to the internal_revenue_code as amended and in effect in the year in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner resided in seattle washington when the petition was filed in petitioner was a citizen of france and a resident_of_the_united_states for tax purposes in petitioner was a professor at the university of washington central washington university and evergreen state college in central washington university contributed dollar_figure on petitioner’s behalf to a retirement_plan in the united_states and petitioner paid the equivalent of dollar_figure to a pension_plan in france french pension_plan petitioner filed a form_1040 u s individual_income_tax_return for reported that she was married filing petitioner concedes that she failed to report dollar_figure of income from evergreen state college on her form_1040 for as determined by respondent separately and deducted dollar_figure for a payment to an individual_retirement_account ira opinion a whether petitioner may deduct dollar_figure that she paid to her french pension_plan in petitioner’s contentions and background petitioner contends that dollar_figure that she paid to a french pension_plan in is deductible under sec_219 and article a of the convention for the avoidance of double art a and b of the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital date u s - france tax_treaties cch par as modified by applicable subsequent agreements as in effect in provides in pertinent part a in determining the taxable_income of an individual who renders personal services and who is a resident of a contracting state but not a national of that state contributions paid_by or on behalf of such individual to a pension or other retirement arrangement that is established and maintained and recognized for tax purposes in the other contracting state shall be treated in the same way for tax purposes in the first-mentioned state as a contribution paid to a pension or other retirement arrangement that is established and maintained and recognized for tax purposes in that first-mentioned state provided that the competent_authority of the first-mentioned state agrees that the pension or other retirement arrangement generally corresponds to a pension or other retirement arrangement recognized for tax purposes by that state b for the purposes of subparagraph a ii where the competent_authority of the united_states continued taxation and the prevention of fiscal evasion with respect to taxes on income and capital the u s french tax_convention date u s -france tax_treaties cch par as modified by applicable subsequent agreements as in effect in article a of the u s french tax_convention provides that contributions to a french retirement_plan generally are treated in computing u s tax as though they were paid to a pension or other retirement arrangement established and recognized for tax purposes in the united_states if the competent_authority of the united_states agrees that the french pension or other retirement_plan generally corresponds to a pension or other retirement arrangement recognized for tax purposes by the united_states sec_219 provides that an individual taxpayer may deduct qualified retirement contributions made in the taxable continued agrees that a mandatory french pension or other retirement arrangement generally corresponds to a united_states pension or other retirement arrangement without regard to the mandatory nature of such arrangement it is understood that contributions to the french pension or other retirement arrangement shall be treated in the united_states in the same way for tax purposes as contributions to the united_states pension or other retirement arrangement and iii a pension or other retirement arrangement is recognized for tax purposes in a state if the contributions to the arrangement would qualify for tax relief in that state year a qualified_retirement_contribution is any amount_paid in cash for the taxable_year by or on behalf of an individual to an individual_retirement_plan for such individual’s benefit sec_219 and any amount contributed on behalf of any individual to a plan described in sec_501 sec_219 sec_501 describes trusts that are exempt from taxation a_trust may qualify under sec_501 if it was created before date as part of a plan providing for the payment of benefits under a pension_plan funded only by contributions of employees it is impossible at any time before all liabilities are satisfied with respect to employees under the plan for any part of the corpus or income to be within the taxable_year or thereafter used for any purpose other than the providing of benefits under the plan and benefits are payable to employees under a classification provided in the plan which does not discriminate in favor of employees who are highly compensated within the meaning of sec_414 on her form_1040 petitioner deducted the dollar_figure payment as a qualified_retirement_contribution to an individual_retirement_account ira she contended in her pretrial memorandum and at trial that she properly deducted that amount as an ira contribution in the opening brief respondent argued that sec_219 limits ira deductions for active participants in a plan established by the government or by an agency_or_instrumentality of the government and that petitioner participated in such a retirement_plan with central washington university in whether petitioner may contend that she made payments to an entity that qualifies as a_trust under sec_219 petitioner contended for the first time in her posttrial brief3 that her dollar_figure payment to a french pension_plan in qualified as a retirement contribution under sec_219 because she paid it to an entity that generally corresponds to a_trust as defined in sec_501 respondent asserts that petitioner raised that issue untimely we agree generally we do not consider an issue raised for the first time on brief see 96_tc_858 affd 959_f2d_16 2d cir 88_tc_702 84_tc_191 affd 796_f2d_116 5th cir 27_tc_346 16_tc_528 petitioner raised this issue too late for either party to offer relevant evidence at trial respondent had no reason to and did not offer evidence relating to whether petitioner’s french pension_plan generally respondent filed an opening brief petitioner filed an answering brief and respondent filed a reply brief corresponded to a_trust or whether it met the requirements of sec_501 therefore respondent would be prejudiced if petitioner were permitted to raise this issue after trial whether petitioner paid dollar_figure to an entity that generally corresponds to a_trust as defined in sec_501 petitioner contends that the french pension_plan to which she paid dollar_figure in generally corresponds to a_trust as defined by sec_501 even if we considered this argument petitioner would not prevail petitioner has not shown that the french pension_plan to which she contributed generally corresponded to a_trust under sec_501 petitioner testified that the french pension_plan was limited to permanent public employees the plan would pay her a taxable annuity after she reaches age the plan has no survivor benefits and she would lose all benefits under the plan if she stopped contributing to it the record includes a summary of a tax_convention signed by representatives of france and the united_states on date exhibit 12-p in french and 16-p english translation of exhibit 12-p consists of three documents the first document is a petitioner has the burden_of_proof the burden of proving a factual issue relating to liability for tax shifts to the commissioner under certain circumstances sec_7491 petitioner does not contend that sec_7491 applies thus petitioner bears the burden_of_proof see rule a 290_us_111 certificate signed by the general secretary of the union nationale des mutuelles retraite des instituteurs et des fonctionnaires de l’education nationale et de la fonction publique mrf on date that document states that petitioner was saving through an intermediary of mrf’s known as caisses autonomes a soldier’s benefit society annuity with the participation not further described in the record of france it also states that contributions are deductible if the pension does not exceed the maximum current threshold which was the equivalent of dollar_figure euros in the second document is an undated letter to petitioner from union mutualistic retraite umr responding to her request dated date to change her contributions the third document appears to be excerpts from an article by the direction des retraites cdc not otherwise described in the record about a french parliamentary debates on french pensions and retirement_system and b new retirement products that are the result of an ordinance dated date and a summary or explanation of some of the features of a french pension_plan offered by umr petitioner contends that these documents show that the french pension_plan generally corresponds to a_trust under sec_501 we disagree first there is no evidence that petitioner paid the dollar_figure to a_trust or anything similar to a_trust or that the entity to which petitioner made the payment was formed before date petitioner wrote on exhibit 12-p umr was created on date petitioner contends that the french pension_plan was formed before date because the corpus of that plan has existed since petitioner relies on rapport de gestion umr which she states is available on a web site we have not considered that document because it was not offered or admitted into evidence petitioner contends that we should take judicial_notice that the corpus of petitioner’s french retirement_plan has existed since a judicially noticed fact may not be subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b the umr web site does not meet either requirement and we do not take judicial_notice of items appearing in it see id to qualify under sec_501 petitioner’s french retirement_plan must provide benefits that are payable to employees under a classification which is set forth in the plan and which does not discriminate in favor of highly compensated employees see sec_501 petitioner contends that her testimony that this requirement is met is corroborated at page of exhibits 12-p and 16-p we disagree page of those exhibits does not so state to qualify under sec_501 the plan must have been funded solely by employee contributions there is no evidence of the source of funding of the french pension_plan other than petitioner’s dollar_figure payment in to qualify under sec_501 the benefits paid under the plan may not discriminate in favor of highly compensated employees sec_501 and c petitioner contends that exhibits 12-p and 16-p and the umr web site show that the pension_plan meets this requirement we disagree exhibits 12-p and p do not describe the coverage of the french pension_plan and the umr web site is not in evidence according to petitioner a publication prepared by the french foreign ministry states that her dollar_figure payment to the french pension_plan in is deductible the publication to which petitioner refers describes a tax_convention signed by france and the united_states on date we disagree that the publication authorizes petitioner to deduct the dollar_figure the publication refers to a tax_convention that was superseded by the u s french tax_convention see u s french tax_convention art tax_treaties cch par article of the u s french tax_convention rather than article in the now-superseded convention signed in governs deductions for pension payments made in the french foreign ministry publication does not apply to petitioner’s payments to the french pension_plan in we conclude on this record that the french pension_plan to which petitioner paid dollar_figure in does not generally correspond to a_trust as defined by sec_501 thus petitioner may not deduct dollar_figure that she paid to her french retirement_plan in b whether petitioner may deduct real_estate tax in petitioner asserts that she is entitled to deduct real_estate_taxes she paid when she bought property in france in at trial petitioner offered to give respondent an english translation of a settlement statement that she received when she bought the property in question the settlement statement shows that certain taxes were calculated in connection with petitioner’s purchase of the property however the record does not show whether the taxes are foreign real_estate taxe sec_5 in light of this conclusion we need not decide respondent’s contention regarding the fact that petitioner did not receive a determination from the united_states competent_authority as to whether the french retirement_plan generally corresponds to a united_states retirement_plan or that certain documents including exhibits 9-p and 12-p and the english translation of them exhibits 14-p and 16-p should not have been admitted in evidence the court granted petitioner’s motion for leave to file the amended petition raising this issue when this case was called for trial that are deductible under sec_164 ie that were imposed on her interest_in_real_property and that such taxes were levied for the general_public welfare sec_1_164-3 income_tax regs absent that evidence we hold that petitioner is not entitled to the deduction that she claims to reflect the foregoing decision will be entered for respondent see sec_1_164-3 income_tax regs which defines real_property_taxes as taxes imposed on interests_in_real_property and levied for the general_public welfare but does not include taxes assessed against local benefits see sec_1_164-4 sec_1_164-4 income_tax regs states that taxes for local benefits that are not deductible include taxes for benefits such as streets sidewalks and other like improvements imposed because of and measured by some benefit inuring directly to the property against which the assessment is levied see sec_164
